Citation Nr: 0030578	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-14 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for osteomyelitis of 
the right leg.  


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty in "beleaguered status" 
from December 8, 1941, to April 9, 1942, and was a prisoner 
of war of the Japanese Government from April 10, 1942, to 
August 8, 1942.  The veteran also served in a recognized 
guerilla unit from September 20, 1943 to June 30, 1945, and 
served on active duty in the regular Philippine Army from 
July 1, 1945, to August 31, 1945.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines, which denied the benefit 
sought.  The case was remanded to the RO in May 2000 for 
further development.  The requested development having been 
completed, the case has been returned to the Board for 
resolution.  


FINDINGS OF FACT

1.  A February 1975 decision by the Board determined that new 
and material evidence had not been submitted to reopen a 
previously denied claim for service connection for 
osteomyelitis of the right leg.  

2.  Pursuant to the veteran's motion for reconsideration of 
July 1975, by a December 1975 decision, the Board affirmed 
its previous February 1975 decision.  

3.  Additional evidence submitted since the Board's December 
1975 decisions bears directly and substantially on the issue 
under consideration, and is by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for osteomyelitis of 
the right leg.  


CONCLUSIONS OF LAW

1.  The December 1975 decision by the Board is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2000).  

2.  The evidence received since the Board's December 1975 
decision is new and material, and the veteran's claim for 
service connection for osteomyelitis of the right leg has 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed March 1954 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
osteomyelitis.  By a February 1975 decision, the Board 
determined that the veteran had not submitted new and 
material evidence sufficient to reopen a previously denied 
claim for osteomyelitis of the right leg.  In July 1975, the 
veteran filed a motion for reconsideration, and by a December 
1975 decision, the Board affirmed the conclusions reached in 
its February 1975 decision.  That decision was final.  
Subsequently, the veteran continued to submit additional 
statements which were denied by RO letter.  It does not 
appear that the veteran was informed of his appellate rights 
by those decisions.  Accordingly, the December 1975 Board 
decision is the last final decisions of record.  In any 
event, the veteran's claim for service connection may only be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).  

In December 1996, the veteran attempted to reopen his claim 
for service connection for osteomyelitis of the right leg.  
By a September 1997 rating decision, the veteran's claim was 
denied on the basis that he had failed to submit new and 
material evidence sufficient to warrant reopening of his 
claim.  The veteran appealed that decision, and in May 2000, 
the Board remanded the case back to the RO to consider newly 
submitted evidence it had not previously had an opportunity 
to review.  The requested development was completed, and the 
case was subsequently returned to the Board for resolution.  

The Board must determine whether the claimant has presented 
"new and material" evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  38 
C.F.R. § 3.156(a) (2000); see generally Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The evidence considered by the Board in reaching its February 
and December 1975 decisions consists of abstracts of the 
veteran's service in the Philippine Army during World War II, 
numerous personal statements made in support of his claim, 
numerous signed affidavits from former colleagues and 
physicians who served with the veteran and who attested to 
the incurrence and nature of his leg disability, medical 
records pertaining to his active service, and post-service 
clinical treatment records.  The veteran's records of service 
show that from December 1941 to April 1942 he was in a 
"beleaguered" status, and that he was a prisoner of the 
Japanese government from April 1942 to August 1942.  The 
veteran was in a "no casualty status" from August 1942 to 
September 1943, and had recognized guerilla service from 
September 1943 to June 1945.  From July 1945 to August 1945, 
the veteran had what was characterized as "regular PA 
service."  

A statement dated in July 1953 was received from Severo C. 
Palinar, who claimed to have been the veteran's treating 
physician from October 1942 through March 1943.  According to 
Dr. Palinar, he saw the veteran upon his release from the 
Tarlac Provincial Hospital, and observed the veteran to be 
pale, thin, and anemic.  Dr. Palinar stated that the veteran 
suffered from bacillar dysentery, and that while under 
treatment, he developed an infection below the right knee 
joint.  According to Dr. Palinar, the inflammation was very 
painful and increased in size.  He stated that the infection 
could not be completely cured due to a lack of appropriate 
medication, and that in his opinion, osteomyelitis developed 
while the veteran was incarcerated in a concentration camp.  

A statement dated in March 1954 was received from A.C. 
Concepcion, Chief of the Tarlac Provincial Hospital stating 
that nearly all hospital treatment records, including those 
pertinent to the veteran, had been destroyed in World War II.  
The only information pertaining to the veteran showed that he 
had been seen following his release from a prisoner of war 
camp, from August 1942 through October 1942, and that he had 
been treated for malaria, "BTRS", and "inanition."  

A letter dated in February 1973 was received from Serafin 
Jimenea, Jr., M.D.  Dr. Jimenea stated that the veteran was 
being seen for chronic osteomyelitis of the right leg.  
According to Dr. Jimenea, such diagnosis was confirmed by X-
ray reports.  Dr. Jimenea indicated that the veteran was 
scheduled to undergo surgery pending resolution of the 
infection, but he did not otherwise offer any opinion as to 
the etiology of the veteran's osteomyelitis.  

An additional letter dated in July 1973 was received from 
Loreto P. Asuncion, Major, MAC, Chief, Reg. Division of the 
Headquarters V. Luna Medical Center, AFP.  According to Major 
Asuncion, according to available records, the veteran had 
been admitted for treatment from March through July 1946 for 
osteomyelitis of the right tibia.  He indicated that the 
veteran's clinical record brief/chart was associated with a 
batch taken by Major E. W. Elliot, in June 1948.  A response 
dated in March 1974 to a January 1974 VA request for the 
records indicated that such records were not available.  
Subsequent clinical treatment records dated in October and 
November 1974 show that the veteran was diagnosed with 
chronic osteomyelitis with acute exacerbations in his right 
leg.  

Additional evidence previously considered consisted of 
numerous lay affidavits received from individuals claiming to 
have served with the veteran in the Philippine Army during 
World War II.  Affidavits were received in April 1953 from 
L.G., O.A., and J.B. stating, in substance, that the veteran 
was present at the home of his friend J.B. and suffered from 
what was diagnosed as osteomyelitis of his right leg.  These 
individuals all indicated that the veteran was treated for 
that disease in May or June 1943, and that after convalescing 
at J.B.'s home, he had not fully recovered by the end of 
1943.  

Additional affidavits were received in May 1973 from S.J., 
L.G., and D.T.  These individuals stated that they served 
with the veteran during World War II in the Philippine Army, 
and that they were aware that the veteran suffered from 
osteomyelitis of the right leg during and after service.  
S.J. stated that he served as the battalion surgeon for the 
1st Regiment, 76th Infantry, and that he had treated the 
veteran for osteomyelitis of the right leg at some point at 
the base hospital in 1943 and 1944.  S.J. further indicated 
that he continued to see the veteran for treatment following 
the war at his clinic.  

Three additional affidavits were received in January 1975 
from Dr. Felix Abay, Dr. Joaquin Villarosa, and from O.A. and 
C.A.  Dr. Abay stated that he had treated the veteran for 
osteomyelitis of the right leg in 1943, and that that he had 
dressed the residuals of an operation performed at the 
Philippine General Hospital.  Dr. Abay indicated that the 
veteran left his care before his osteomyelitis of the right 
leg had resolved.  Dr. Villarosa stated that he was a 
battalion medical officer with the 72nd Medical Battalion, 
and had treated the veteran for osteomyelitis of the right 
leg from approximately 1943 to 1945.  According to Dr. 
Villarosa, the veteran had incurred osteomyelitis following 
the Bataan Death March and during his confinement as a 
prisoner of war at Camp O'Donnell.  Dr. Villarosa stated that 
he was familiar with the veteran's medical condition because 
he rendered treatment intensively for nearly three years.  
O.A. and C.A. both stated that they were aware that the 
veteran had osteomyelitis during his active service, and that 
he had continued treatment for that disease to the present 
time.  

In December 1996, the veteran attempted to reopen the 
previously denied claim for service connection for 
osteomyelitis of the right leg.  In support of his claim to 
reopen, the veteran submitted numerous personal statements in 
which he essentially reiterated his earlier contentions, a 
copy of an authenticated "Affidavit for Philippine Army 
Personnel" dated in June 1946, clinical treatment records 
dating from February 1973 through April 1997, a report of a 
former prisoner of war protocol examination conducted in 
April 1997, and additional affidavits.  In addition, the 
veteran submitted a photograph of himself, which he indicated 
was dated in September 1976, showing a large wound on his 
right leg below the knee.  

The June 1946 Philippine Army Personnel Affidavit shows that 
at that time, the veteran indicated that between July 1942 
and March 1946, he suffered from an unspecified "disease of 
the bone."  The three-page document bears the stamp, dated 
in November 1996, "Authenticated by Mrs. Cirila B. 
Bataller."  

The contemporaneous clinical treatment records show that the 
veteran continued to suffer from osteomyelitis.  A medical 
treatment record dated in June 1973 shows that the veteran 
was seen at that time for debridement and draining of the 
sinus of his right lower extremity.  A medical history of 
treatment consisting of confinement for debridement and 
curettage in 1942, 1943, and 1946 was indicated.  

A letter dated in February 1997 was received from Antonio A. 
DeVilla, M.D., Vice President of Medical Affairs of the 
Bacolod Sanitarium and Hospital (BSH).  According to Dr. 
DeVilla, the veteran suffered from osteomyelitis, and was 
admitted to BSH from August through October 1976 for 
treatment for that disease.  Dr. DeVilla stated that the 
veteran was seen in 1943 for incision and drainage-
debridement at Philippine General Hospital for osteomyelitis.  
He was seen again for debridement of the right leg at the 
Veterans Memorial Hospital (now known as V. Luna).  Dr. 
DeVilla also indicated that the veteran was seen in October 
1974 for treatment for his osteomyelitis.  Further, a note 
appended to the letter states that the included notes were 
taken from the veteran's original chart from the Medical 
Records Department.  An additional letter dated in March 1997 
was received from the Tarlac Provincial Hospital stating that 
after a diligent search of archives, the available record 
book from World War II had been irreparable damage during the 
Japanese occupation of the Philippines, and that the majority 
of records contained therein had been destroyed.  

The veteran underwent a POW protocol examination in April 
1997.  At that time, he was found to have chronic nonspecific 
osteomyelitis on the upper right tibia with adjacent medial 
soft tissue ulceration.  No evidence of any direct trauma was 
indicated.  At the time of the examination, the veteran 
reported that he had incurred osteomyelitis in service in 
1942 or 1943.  However, the examiner did not address the 
etiology of the veteran's osteomyelitis.  

Additional lay affidavits from O.C. and M.B., and from J.O. 
and G.C. were received in March 1998 and January 1999.  These 
individuals stated that they served with the veteran during 
World War II, and that they observed his right leg around the 
knee become red while he was incarcerated as a POW by the 
Japanese government.  At that time, they indicated that the 
veteran complained of pain when he walked.  

The Board has reviewed the foregoing, and concludes that the 
additional evidence submitted since the BVA decision of 
December 1975, when considered alone, or in conjunction with 
all the evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.  Specifically, the 
clinical treatment records dated in June 1973 and in February 
1997 in which the veteran was noted to have a history of 
incurrence of osteomyelitis in service and which noted that 
the history was based on a review of original medical charts, 
show that the veteran suffered from a present disability, 
osteomyelitis of the right leg, and suggest that such disease 
was incurred in service.  Moreover, the Philippine Army 
Personnel Affidavit dated in June 1946 which does not appear 
to have been of record at the time of the prior final Board 
decisions of 1975 shows that the veteran suffered from a bone 
disease which precluded or severely impaired his ability to 
walk.  Such evidence tends to show service incurrence of 
osteomyelitis.  Further, as this evidence shows that the 
veteran has a current disability related to his active 
service, it is clearly probative of the central issue in this 
case.  As such, this evidence is "new and material" as 
contemplated by law, and thus, provides a basis to reopen the 
veteran's claim for service connection for osteomyelitis of 
the right leg.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

However, the Board notes that the veteran's records of 
treatment in World War II are largely unavailable due to 
destruction by the Japanese government.  Further, it is not 
clear whether the contemporaneous clinical records noting a 
history of incurrence of and treatment for osteomyelitis of 
the right leg in service were ultimately based on a history 
solely as provided by the veteran, or if they were the 
product of an actual review of clinical treatment records 
dating from the time of the veteran's active service.  
Therefore, while the evidence as set forth above is 
sufficient to warrant reopening the veteran's claim, the 
Board finds that it is not sufficient to warrant a grant of 
service connection for osteomyelitis of the right leg.  
Accordingly, in accordance with VA's duty to assist a 
claimant in obtaining evidence necessary to substantiate a 
claimant's claim for VA benefits, the Board finds that it is 
necessary to return the case to the RO for further 
development.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, (2000).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for osteomyelitis of 
the right leg is reopened, and to this extent only, the 
veteran's appeal is granted.  


REMAND

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

As noted, medical treatment records pertaining to treatment 
for medical problems the veteran claims to have experienced 
were largely destroyed by the Japanese military forces in the 
Philippines during World War II.  That the veteran currently 
has osteomyelitis of the lower right leg is not in doubt.  An 
Affidavit of Philippine Army Personnel dated in June 1946 
reflects that the veteran reported a disease of the bone 
which precluded him from walking.  In addition, the veteran 
has submitted numerous affidavits from individuals claiming 
to have been treating physicians during World War II, who 
treated him for osteomyelitis in the right leg.  Further, 
contemporaneous clinical treatment records show a consistent 
history of osteomyelitis of the right leg, and the veteran 
filed a claim for service connection for that disorder as 
early as November 1950.  

Notwithstanding the foregoing, the Board finds that it is not 
clear as to what records the contemporary clinical treatment 
records refer to in noting a history of osteomyelitis in 
service, or if the history contained in those records is 
ultimately based on a self-reported account as provided by 
the veteran.  In any event, inasmuch as VA has a duty to 
assist a claimant in obtaining evidence necessary to 
substantiate a claimant's claim for VA benefits, the Board 
finds that he should be scheduled to undergo a VA rating 
examination, which includes a full discussion of likely 
etiologies, to determine the nature and severity of his 
osteomyelitis of the right leg.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:  

1.  After contacting the veteran and 
obtaining any necessary authorization, 
the RO should attempt to obtain and 
associate with the claims file records of 
treatment pertaining to the veteran's 
osteomyelitis of the right leg identified 
in the claims file, and not previously 
sought.  The RO should ensure compliance 
with the notification procedures as set 
forth in the Act.

2.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by the appropriate specialist, 
to determine the nature and etiology of 
his diagnosed osteomyelitis of the right 
leg.  Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is specifically requested to 
review the relevant medical evidence and 
statements contained in the veteran's 
claims file, and to offer an opinion as 
to whether it is at least as likely as 
not that the veteran's diagnosed 
osteomyelitis was incurred a period of 
recognized military service.  The 
examiner's opinion should be reconciled 
with any differing opinion or opinions 
contained within the claims file.  All 
opinions should be supported by a full 
rationale in the typewritten examination 
report, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important that "each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent medical records 
in the veteran's claims file, or, in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review in advance of the scheduled 
examination.  

3.  Upon completion of the foregoing, the 
case should once again be reviewed by the 
RO on the basis of the available 
evidence.  If the benefit sought is not 
granted, the veteran and his service 
representative should be provided with a 
Supplemental Statement of the Case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 12 -


- 12 -


